DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jamaal Jordan, Reg. No. 67,236, on 7/28/2022.
The application has been amended as follows: 
Claim 1 is amended to include the limitations of deleted claim 7:
“An electrical/electronic equipment comprising: 
a housing; 
at least one cooling fluid supply apparatus coupled to the housing, the at least one cooling fluid supply apparatus having a cooling fluid inlet, a cooling fluid discharge on the housing and a cooling fluid guide apparatus within the housing; and 
a safety switching apparatus configured to interrupt operation of the at least one cooling fluid supply apparatus in the case of a pressure drop in the at least one cooling fluid supply apparatus, the safety switching apparatus being coupled to the cooling fluid inlet; 
wherein the cooling fluid inlet apparatus and/or the cooling fluid discharge apparatus have pipe sockets which project outward from the housing and which respectively have a pipe opening that is open toward the housing interior;
wherein the safety switching apparatus has at least one valve body to which pressure is applied toward the pipe opening of the pipe socket of the cooling fluid inlet apparatus and which is movably mounted between an open position and a closed position.”
Claim 19 is amended to depend from claim 1 instead of claim 7.

Allowable Subject Matter
Claims 1-5, 8-15, 18-20, and 22 (renumbered 1-17) allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-5, 8-15, 18-20, and 22, the allowability resides in the overall structure of the device/entirety of the method as recited in independent claims 1 and 20, for identical reasons as provided for claims 7 and 21 in the previous Office Action.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB R CRUM/Examiner, Art Unit 2835